EXHIBIT 10.22

 

PARAMETRIC TECHNOLOGY CORPORATION

 

Executive Incentive Performance Plan

 

1. Purpose. The Compensation Committee of the Board of Directors of Parametric
Technology Corporation (together with its affiliates, the “Company”) has adopted
this Plan in order to provide incentives in the form of cash bonuses to the
Company’s executive officers to make significant contributions to the Company’s
success and profitability.

 

2. Administration.

 

(a) This Plan shall be administered by the Compensation Committee (the
“Committee”) of the Company’s Board of Directors. Subject to the express terms
of the Plan, the Committee shall have full power and authority to construe,
interpret and administer the Plan. The Committee’s decisions hereunder shall be
final and binding.

 

(b) The Committee shall from time to time: (i) determine the executive officers
who will participate in the Plan (each, a “Participant”) for any fiscal year or
other period (a “Performance Period”); (ii) set a target bonus amount and any
additional potential bonus amounts for each Participant for each Performance
Period; and (iii) establish Performance Goals in accordance with Section 3 and
any other terms and conditions applicable to participants’ incentive bonuses for
each Performance Period.

 

(c) A Participant’s potential bonus and applicable Performance Goals established
under the Plan shall be evidenced by a writing delivered to the Participant and
containing such other terms and conditions not inconsistent with the provisions
of the Plan as the Committee considers necessary or advisable to achieve the
purposes of the Plan or to comply with applicable tax and regulatory laws and
accounting principles.

 

3. Performance Goals.

 

(a) The Committee shall establish for each Participant and for each Performance
Period one or more goals related to the performance (defined by absolute and/or
relative measures) of the Company, any of its divisions, business units,
subsidiaries, products or lines of business, and/or the Participant personally
(“Performance Goals”). Such Goals may be based on any one or more of the
following criteria: revenue; revenue growth; sales; expenses; margins; net
income; earnings or earnings per share; cash flow; shareholder return; return on
investment; return on invested capital, assets, or equity; profit before or
after tax; operating profit; return on research and development investment;
market capitalization; new product releases; quality improvements; market share;
cycle time reductions; customer satisfaction measures; strategic positioning or
marketing programs; business/information systems improvements; expense
management; infrastructure support programs; human resource programs; customer
programs; technology development programs; and any other financial metric(s)
and/or operational or strategic programs.

 

(b) The Committee may determine threshold, target(s), or other levels of
performance that must be achieved, with corresponding threshold, target,
maximum, upside, or other bonus payments contingent upon the attainment of the
relevant Performance Goals. In establishing the performance levels, the
Committee may specify the measures to be used to evaluate Performance Goal
achievement and the weighting of each Performance Goal.



--------------------------------------------------------------------------------

4. Bonus Payments.

 

(a) Within a reasonable time after the end of any Performance Period (which may
at the Committee’s discretion be after the Company’s receipt of an audit opinion
on its financial statements in the case of a fiscal year period) and before
payment of any bonus, the Committee shall determine the extent to which the
respective Performance Goals and any other material terms of the bonus awards
have been satisfied.

 

(b) The Committee shall determine the effect on any payment under the Plan of
the disability, death, retirement or other termination of service of a
Participant. The Committee may in its discretion at any time modify or terminate
any Participant’s eligibility for any payment hereunder if the Committee
determines that the Participant has engaged in activity in competition with, or
otherwise harmful to the interests of, the Company. No benefit under the Plan
may be assigned or transferred by a Participant during the Participant’s
lifetime.

 

(d) Participants may defer receipt of all or any portion of a bonus under this
Plan if and to the extent permitted under any deferred compensation plan of the
Company.

 

(e) A Participant shall pay to the Company, or make provision satisfactory to
the Committee for payment of, any taxes required by law to be withheld in
respect of payments under the Plan no later than the date of the event creating
the tax liability. The Company may, to the extent permitted by law, deduct any
such tax obligations from the Participant’s respective bonus or from any other
payment due to the Participant.

 

5. Change in Control. In order to preserve a Participant’s rights hereunder in
the event of a change in control of the Company (as defined by the Committee),
the Committee in its discretion may, at any time, take one or more of the
following actions: (i) provide for the acceleration of any time period relating
to any payment hereunder, (ii) provide for payment to the Participant upon the
change in control of cash or other property equal to the amount that would
otherwise have been paid hereunder, (iii) adjust the criteria applicable to the
payment of any amount hereunder in a manner determined by the Committee to
reflect the change in control, (iv) cause the Company’s obligations under this
Plan to be assumed, or new obligations substituted therefor, by another entity,
or (v) make such other provision as the Committee may consider equitable to
Participants and in the best interests of the Company.

 

6. Unfunded Plan. The Plan shall be unfunded. The Company shall not be required
to segregate any assets for payment under the Plan, nor shall the Plan be
construed as providing for such segregation, nor shall the Company, the Board of
Directors or the Committee be deemed to be a trustee of any amount payable under
the Plan. Any liability of the Company to any Participant under the Plan shall
be based solely upon any contractual obligations that may be created pursuant to
the Plan, and no such obligation of the Company shall be deemed to be secured by
any pledge or other encumbrance on any property of the Company.

 

2



--------------------------------------------------------------------------------

7. No Right to Continued Employment. No person shall have any claim or right to
participate in the Plan. Participation in any period shall not confer any right
to participate in any subsequent period. Neither the adoption, maintenance or
operation of the Plan nor any notification of a potential bonus hereunder shall
confer upon any person any right with respect to continued employment with the
Company nor shall they interfere with the rights of the Company at any time to
terminate or otherwise change the terms of his or her employment, including,
without limitation, the right to promote, demote or otherwise re-assign any
employee from one position to another within the Company.

 

8. Amendment and Termination of Plan. The Committee may amend, suspend or
terminate the Plan in order to comply with any legal requirements or for any
other purpose permitted by law. The Committee shall determine the effect of such
action on any proposed payment(s) under the Plan.

 

9. Governing Law. The Plan shall be governed by, and construed in accordance
with, the internal laws of the Commonwealth of Massachusetts.

 

3